          CASE 0:20-cv-02049-MJD-TNL Doc. 36 Filed 11/25/20 Page 1 of 1


                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA


MINNESOTA VOTERS ALLIANCE, ET AL.,                       CIVIL NO. 20-CV-2049 (MJD/TNL)

                    PLAINTIFFS,

V.                                                                     ORDER

CITY OF MINNEAPOLIS,

                   DEFENDANT.


TO:     Plaintiffs and Plaintiffs’ attorneys: Erick G. Kaardal, Gregory M. Erickson, and William
        F. Mohrman, Mohrman, Kaardal & Erickson, P.A., 150 South Fifth Street, Suite 3100,
        Minneapolis, MN 55402.

        Defendant and Defendant’s attorneys: Charles N. Nauen, David J. Zoll, and Kristen G.
        Marttila, Lockridge Grindal Nauen PLLP, 100 Washington Avenue South, Suite 2200,
        Minneapolis, MN 55401; and Gregory P. Sautter, Office of the City Attorney, 350 South
        Fifth Street, City Hall, Room 210, Minneapolis, MN 55415.


        On November 25, 2020, a Motion to Dismiss (ECF No. 30) was filed in this matter.

IT IS HEREBY ORDERED:

     1. Within 30 days of the motion being decided, Plaintiff shall contact the chambers of
        Magistrate Judge Tony Leung, by letter or e-mail, for the purpose of scheduling the pretrial
        conference.

     2. Failure to comply with this Order or any other prior consistent Order shall subject the non-
        complying party, non-complying counsel and/or the party such counsel represents to any
        and all appropriate remedies, sanctions and the like, including without limitation:
        assessment of costs, fines and attorneys’ fees and disbursements; waiver of rights to object;
        exclusion or limitation of witnesses, testimony, exhibits and other evidence; striking of
        pleadings; complete or partial dismissal with prejudice; entry of whole or partial default
        judgment; and/or any other relief that this Court may from time to time deem appropriate.



Dated: November 25, 2020
                                                             s/Tony N. Leung
                                                      Magistrate Judge Tony N. Leung
                                                      United States District Court
